Citation Nr: 0122670	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  99-15 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Evaluation of a service connected skin disability, rated as 
10 percent disabling from July 27, 1998, as dermatitis of the 
skin below the right knee and on the left leg, and rated as 
30 percent disabling from April 13, 1999, as 
dermatitis/psoriasis.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Michael Owens, Associate Counsel
INTRODUCTION

The appellant had active served from January 1967 until July 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Little Rock, 
Arkansas Regional Office (RO) of the Department of Veteran 
Affairs (VA).

In May 2001, a hearing was held at the RO before the 
undersigned, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. 7102(b).  A transcript of the hearing testimony is 
in the claims file.

While the case was in appellate status, the RO increased the 
appellant's evaluation for a skin disability from 10 to 30 
percent, effective April 13, 1999.  However, it is presumed 
that he is seeking the maximum benefit allowed by law and 
regulation, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2. Prior to April 13, 1999, the veteran's service-connected 
skin disability was manifested by intermittent lesions on the 
lower extremities only.

3.  From April 13, 1999, the veteran's skin disability has 
been shown to be manifested by intermittent lesions on both 
legs and both elbows.

4.  The appellant has not been treated for any systemic or 
nervous manifestations related to his disability.

5.  The lesions on the legs and elbows are not ulcerated or 
with extensive exfoliation or crusting, or exceptionally 
repugnant.

6.  The appellant has not experienced excessive lost time 
from his place of employment related to his disability.


CONCLUSION OF LAW

The criteria for an increased rating for a service-connected 
skin disability, variously diagnosed, have not been met.  38 
U.S.C.A. §§ 1155, 5102, and 5103; 38 C.F.R. §§ 3.102, 3.321, 
Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.14, 4.20, 4.21, 
4.40, 4.41, 4.118, VAOPGCPREC 23-97 (July 1, 1997, revised 
July 24, 1997) and VAOPGCPREC 9-98 (August 14, 1998), 62 Fed. 
Reg. 63604 (1997) (Precedent Opinion of the General Counsel 
of the VA).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim for an increased rating for his skin 
disability is denied.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the appellant, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole-recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  All pertinent evidence 
for the appeal period will be considered.  The most current 
evidence of the present levels of disability includes the 
reports of VA medical treatment, reports from a private 
physician, and various statements and photographs submitted 
by the appellant since the commencement of this claim.

In November 1970, the RO granted service connection for 
dermatitis of the skin below the right knee and assigned a 0 
(zero) percent rating under Diagnostic Code 7813.  In August 
1998, the RO increased the award to 10 percent, effective 
from July 1998, describing the service-connected disability 
as dermatitis of the skin below the right knee and on the 
left leg.  In August 1999, the RO increased the award to 30 
percent effective from April 1999, changed the Diagnostic 
Code to 7816, and described the service-connected disability 
as dermatitis/psoriasis.  The 30 percent rating has remained 
in effect to the present.

Under 38 C.F.R. § 4.118 skin disabilities are rated under 
diagnostic codes 7800 through 7819.  Unless otherwise 
provided, codes 7807 through 7819 - which include 
dermatophytosis (Diagnostic Code 7813) and psoriasis 
(Diagnostic Code 7816) - are rated as for eczema, dependent 
upon location, extent, and repugnant or otherwise disabling 
character of manifestations.  The appellant is currently 
assigned a 30 percent evaluation for psoriasis under 
Diagnostic Code 7816.  Under Diagnostic Code 7806, eczema is 
rated 10 percent with exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation is assigned for exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation is warranted for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or when the disease manifests itself in an 
exceptionally repugnant manner.

The appellant has intermittent outbreaks of psoriasis.  The 
outbreaks manifest themselves through lesions located on 
various parts of the body, to include both legs and both 
elbows.  Symptomatology includes exfoliation, bleeding and 
itching.  The condition is stated to be transient in nature.

Prior to April 13, 1999, the disability was rated 10 percent 
on the basis of exfoliation, exudation, or itching involving 
an exposed surface or extensive area - in this case, the 
legs.  The RO assigned a 30 percent rating from April 13, 
1999, the date of VA records documenting involvement of both 
elbows in addition to the lower extremities.

The Board has carefully reviewed the record and finds no 
basis for the assignment of a higher rating, either before or 
after April 13, 1999.  The increased involvement, adding the 
upper extremities to the lower extremities, supports the 
assignment of a 30 percent rating.  Such involvement was not 
noted before that date.  In fact, the veteran's March 1998 
claim for increase was based on the increased involvement 
from only the right leg to both legs, and the RO granted the 
10 percent rating on that basis.  Neither the July 1998 VA 
examination report nor the treatment records prior to April 
13, 1999, noted involvement of the upper extremities.  
Accordingly, the Board concludes that a higher rating is not 
supported by the evidence.

The Board also notes that there is no evidence of ulceration 
or extensive exfoliation or crusting and no indication that 
the appellant's skin is exceptionally repugnant.  The 
appellant has stated that he has not received any treatment 
for any nervous manifestations related to this disability.  
Additionally, there is evidence on file that the appellant's 
skin condition is helped by medication.  As such, the 
disability picture for the appellant's psoriasis does not 
more nearly approximate the criteria for an evaluation in 
excess of 30 percent.

The Board notes that several diagnostic codes pertaining to 
skin disorders are not applicable in this case.  The 
appellant does not have scarring related to this condition.  
As such, Diagnostic Codes 7800 through 7805 are inapplicable.  
Additionally, the appellant does not have new or malignant 
skin growths.  As such Diagnostic Codes 7818 and 7819 are not 
for application.

As Diagnostic Codes 7807 through 7819 are all rated for 
eczema, the presence or absence of these various diagnoses, 
i.e., leishmaniasis, lupus erythematosus, pinta, tuberculosis 
luposa, verruga peruana, dermatophytosis, tinea barbae, 
dermatitis exfoliativa or pemphigus would not provide for a 
separate, compensable rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

An extraschedular evaluation is not warranted for the 
appellant's service-connected skin disability.  The evidence 
does not show that it presents an unusual or exceptional 
disability picture.  38 C.F.R. § 3.321(b)(1).  Significantly, 
it has not required any post-service period of 
hospitalization and the disability has not, in and of itself, 
markedly interfered with employment.  Therefore, the regular 
schedular standards, with the evaluation currently assigned, 
adequately compensates the appellant for any adverse 
industrial impact caused by his skin disability.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  However, in this case, even 
though the RO did not have the benefit of the explicit 
provisions of VCAA, VA's duties with respect to the 
appellant's claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish a higher rating in the Statement and 
Supplemental Statements of the Case (SOC).  The Board finds 
that the discussions in the rating decisions, the SOC and RO 
letters sent to the appellant in effect informed the 
appellant of the information and evidence that would needed 
to substantiate a claim and complied with VA's notification 
requirements.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107); 66 Fed. Reg. 45620 (August 29, 2001).

In addition, the Board is satisfied that all relevant facts 
with respect to the appellant's claim for increased 
compensation for a skin disability have been properly 
developed and that no useful purpose would be served by 
remanding said issue with directions to provide further 
assistance to the appellant.  There is no indication that 
more recent, relevant medical records exist that would 
indicate a greater degree of severity with respect to the 
disability than those already of record would.  Thus, the 
Board concludes that the evidence is sufficient for reaching 
a fair and well-reasoned decision with respect to the issue 
on appeal, and that the duty to assist appellant has been 
satisfied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 66 Fed. Reg. 45620 (August 29, 2001).

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).


ORDER

An increased evaluation for the appellant's service connected 
skin disability is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

